This is a petition for a rehearing of the cause determined on page 64, ante. The petition alleges three reasons which challenge the opinion of this court, as follows: (1) that the court based its opinion upon principles of law and findings of fact not raised or argued by the parties; (2) adopted findings of fact not supported by the record; (3) decided issues upon which no evidence was adduced below. These reasons evince no particularity nor present any judicable question, the principles, findings and issues to which they allude not being described or identified. Hence, none suffices as a ground for rehearing.
Petition denied without argument.